Citation Nr: 0101915	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange.  

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

This decision will address the issue concerning the proper 
evaluation that is warranted for the veteran's service-
connected PTSD.  The remaining issue will be addressed in the 
REMAND that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by complaints of 
nightmares, night sweats, lack of concentration, depression, 
and social avoidance. 

3.  Objective findings show that he has a depressed mood with 
fair insight and adequate judgment.  His GAF is 70.  


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD of 30 percent 
have been met. 38 U.S.C.A. §§ 1155, (West 1991) Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); since all relevant development 
has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for PTSD in February 1999, and 
a 10 percent evaluation was assigned, effective from 
September 1998, the date of the veteran's claim.  The record 
shows that the veteran was examined by VA in December 1998.  
It was noted that the veteran was married for the third time.  
A history of the veteran's experiences in Vietnam was 
documented.  The veteran reported that after discharge from 
service, he took a job as a mason and carpenter, and 
continued in that field for 12 years.  He stated that he then 
became a truck driver in 1980, and held about 10 jobs as a 
driver.  It was noted that he had been on his present job for 
18 months.  

The veteran complained of nightmares of an incident 
concerning a friend's death in Vietnam, impaired sleep, and 
heavy night sweats.  He stated that the dreams occurred about 
once every two weeks.  He reported that his wife had to sleep 
in another room due to his crying out and throwing himself 
around.  He reported that while driving his truck at work, he 
sometimes lost his concentration and had to turn his vehicle 
and retrace.  He reported that he is withdrawn from social 
contacts, that he becomes depressed and teary and that he 
avoids crowds.  He noted that he had an exaggerated startle 
reflex.  

On examination, it was noted that the veteran was alert, and 
oriented times three.  He had a conventional appearance with 
no unusual mannerisms or behavior.  He was reported to be 
friendly and cooperative, with normal speech and 
communication and with an appropriate affect.  It was noted 
that his mood was depressed and tearful when he described the 
incident of his friend's death. There was no disturbance of 
mental stream, thought or perception and memory and 
concentration were intact.  There was no cognitive deficit 
and the intellect was average.  His insight was described as 
fair and judgment was noted to be adequate.   
The diagnosis was, PTSD, depressive disorder secondary to 
PTSD.  The GAF was noted to be 70.  The examiner summarized 
that the veteran reported that he had a good work record and 
that he is socially withdrawn.  It was noted that he 
experienced sensations of depression and survivor's guilt in 
relation to the combat death of a close comrade.  It was 
noted that he suffered from interrupted sleep, night sweats, 
combat nightmares, intrusive memories, flashbacks and lapses 
of concentration.  It was reported that he avoided crowds and 
public places and the he experienced excessive startle 
reactions to unexpected loud sounds.  

In April 1999, VA received a statement from the veteran's 
wife.  She reported that she was the veteran's third wife, 
and that she had been married to the veteran for fourteen 
years.  She stated that the veteran was depressed, had a 
problem with alcohol, had no friends, and had associations 
only with family, usually around the holidays.  The veteran's 
wife stated that he had a terrible temper.  She noted that 
his nightmares and night sweats have caused her to sleep in 
another room.  She reported that the veteran has had numerous 
jobs since service.  

With respect to the applicable law, the current schedular 
criteria for evaluating mental disorders incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Under the 
current schedular criteria, a 10 percent schedular evaluation 
for PTSD contemplates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or, symptoms controlled by continuous 
medication. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation. 
See id.

The Board finds that the manifestations of the veteran's 
service-connected PTSD more nearly approximate the criteria 
for a 30 percent evaluation.  In this regard, the Board notes 
that the veteran has reported experiencing loss of 
concentration at work, causing him to have to retrace his 
driving route; he has a depressed mood, and sleep impairment.  
He has changed jobs frequently and has no social contact 
outside of family.  He has sleep impairment demonstrated by 
nightmares and night sweats.  These symptoms have been 
reported on VA examination and have been supported by 
credible statements from the veteran's wife regarding his 
disability.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM IV), a GAF 
score of 61-70 is described as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.  The Board finds that the 
GAF score, coupled with the clinical findings more nearly 
approximate the criteria for a 30 percent evaluation.  

While there is social and occupational impairment, the PTSD 
does not result in flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment or impaired abstract 
thinking, which would be required for a rating of 50 percent.  
The medical evidence shows that while the veteran's PTSD is 
productive of some impairment, he is generally functioning 
well.  His affect was noted to be appropriate.  He is 
oriented times three.  He is working and has been married for 
several years.  He has fair insight with intact memory.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

In sum, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's disability picture 
resulting from his PTSD more nearly approximates the criteria 
for a 30 percent evaluation, but no more from the intial 
grant of service connection.   


ORDER

An increased evaluation of 30 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



REMAND


The veteran seeks service connection for chloracne due to 
exposure to Agent Orange.  The record shows that he served in 
Vietnam, and exposure to Agent Orange is presumed.  He has 
also been diagnosed with acne with comedones and cysts, 
consistent with chloracne, on VA examination in December 
1998.  The Board notes that the veteran has stated that he 
has had facial outbreaks with a sore behind his ear since his 
return from Vietnam.  It was noted on his VA Form 21-526 that 
a person other than a physician had facts about his 
disability.  The RO has not attempted to obtain information 
from the listed party, and it does not appear from the record 
that the veteran has been given information concerning the 
evidence necessary to support his claim of skin problems 
during service and continuing immediately after service, 
including information on any medical treatment for skin 
problems, employment or other physicals which may have noted 
the condition, and lay statements to support the veteran's 
claim of service incurrence or within the first post service 
year.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:



1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any skin 
disability since service or who may have 
noted a skin disability on physical 
examination of the veteran after service.  
With any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran.  The veteran should also be 
informed of alternative means of 
supporting his claim such as lay 
statements, buddy statements, diaries, 
etc.  Once received, these records should 
be associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature, extent and etiology 
of any skin disorder found.  The claims 
file must be reviewed in conjunction with 
this examination and the examiner must 
indicate on the examination report that 
this has been accomplished.  The examiner 
should review the veteran's medical 
records and determine if the veteran has 
chloracne and if any skin disability 
found is related to service.  A complete 
rationale must be given for all opinions 
and conclusions offered.   

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification should be 
associated with the claims file.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  If any of the 
directives of this remand are not carried 
out in full, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



